FILED
                            NOT FOR PUBLICATION                               DEC 18 2009

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 08-30418

              Plaintiff - Appellee,              D.C. No. 1:05-cr-30013-AA-1

  v.

BERTHA ALLCIA CALVILLO-NIEVES,                   MEMORANDUM *

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                          Submitted December 10, 2009**
                                 Portland, Oregon

Before: FARRIS, D.W. NELSON, and BERZON, Circuit Judges.

       Appellant Berta Allcia Calvillo-Nieves appeals the district court’s order

denying her motion to suppress. Because the warrant authorizing police to search




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Calvillo-Nieves’ home describes the premises to be searched with sufficient

particularity, we affirm.

      We review a district court’s denial of a motion to suppress de novo, and the

factual findings underlying the denial for clear error. United States v. Brobst, 558
F.3d 982, 991 (9th Cir. 2009). We review a district court’s determination

regarding the specificity of a warrant de novo. Id.

      The Fourth Amendment requires that a search warrant particularly describe

the place to be searched. U.S. Const. amend. IV. A warrant that contains the

wrong address for the premises to be searched nonetheless satisfies the Fourth

Amendment’s particularity requirement when “‘no nearby house met the warrant’s

detailed description; the address in the warrant was reasonable for the location

intended; the house had been under surveillance before the warrant was sought; the

warrant was executed by an officer who had participated in applying for the

warrant and who personally knew which premises were intended to be searched;

and the premises that were intended to be searched were those actually searched.’”

United States v. Mann, 389 F.3d 869, 876-77 (9th Cir. 2004) (quoting United

States v. Turner, 770 F.2d 1508, 1511 (9th Cir. 1985)). The record establishes that

all of these conditions were satisfied in this case. Thus, the warrant police obtained

before searching Calvillo-Nieves’s home satisfies the Fourth Amendment’s


                                          2
particularity requirement. We therefore affirm the district court’s denial of

Calvillo-Nieves’s motion to suppress.

      AFFIRMED.




                                          3